Title: To George Washington from Officers of the Massachusetts Line, 13 June 1779
From: Officers of the Massachusetts Line
To: Washington, George


        
          West Point June 13th 1779
        
        The Remonstrance & Petition of the Subscribers, Officers in the Massachusetts line Humbly Sheweth.
        That to our great Satisfaction, Congress have Established a Rule for Promotion in the line of the Army; and we are eaquelly well pleased That Your Excellency was Authorized to Settle the Arrangement & fill the Vacancies.
        But We find Notwithstanding the Celebrated Rule which Congress have laid Down for promotion in the Army—That the Council of the State of Massachusetts Bay, did in Jany last (without knowing the Rank of the Captains in the line of the State) Commission Captain Pettingill a Major in Said line, to the prejudice of a Number of Senior Captains who are equally deserving promotion, and who are under the disagreable Necessaty of leaving the Army on that Account—Which We Humbly conceive will greatly injure the public Service.
        We therefore desire Your Excellency will be pleased to take this Matter into your Wise Consideration and grant redress, by having a regular promotion take place, which will remove the animossities & Confusion which Naturely result from unjust & irregular Promotion.
        
          John Bailey CollThomas Marshall Colo.Michael Jackson Colo.Noah M: Littlefield Lt Colo.Tobias Fernald Majr

Andrew Peters MajorBara. Bassett Lt Colo.Nathaniel: Winslow: MajrJohn Greaton Colo.Jotham Loring Lt Colo.Thomas Nixon Colo.Calvin Smith Lt Colo.Joseph Thompson MajrEzra Newhall Lt Colo:Jonathan Allen MajorRobert Oliver Major
        
      